NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 10 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    18-16399

                Plaintiff-Appellee,             D.C. Nos.    2:16-cv-01476-JAD
                                                             2:95-cr-00324-JAD-1
 v.

BARRY ADDISON GRAY,                             MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                             for the District of Nevada
                   Jennifer A. Dorsey, District Judge, Presiding

                             Submitted June 8, 2020**
                             San Francisco, California

Before: MILLER and HUNSAKER, Circuit Judges, and SCHILTZ,*** District
Judge.

      Barry Addison Gray appeals the denial of his 28 U.S.C. § 2255 motion.

After conducting a de novo review, we affirm the judgment of the district court, as


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Patrick J. Schiltz, United States District Judge for the
District of Minnesota, sitting by designation.
Gray’s motion is clearly untimely under United States v. Blackstone, 903 F.3d

1020, 1026-28 (9th Cir. 2018). See also United States v. Olsen, 704 F.3d 1172,

1178 (9th Cir. 2013) (standard of review); Dunne v. Henman, 875 F.2d 244, 247

(9th Cir. 1989) (“[W]e can affirm on any basis shown by the record.”) (citation

omitted). Blackstone binds this panel, as it is not “clearly irreconcilable” with the

Supreme Court’s decision in United States v. Davis, 139 S. Ct. 2319 (2019). See

United States v. Shelby, 939 F.3d 975, 978 (9th Cir. 2019) (“A three-judge panel

can only decline to apply prior Circuit precedent ‘clearly irreconcilable’ with a

subsequent Supreme Court decision.”) (citation omitted).

      AFFIRMED.




                                          2                                    18-16399